     Case 3:19-cv-01480-E Document 20-1 Filed 06/25/20             Page 1 of 1 PageID 102



                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

RAVIT PAB,                                      §
                                                §
         Plaintiff,                             §
                                                §
v.                                              §   CASE NO. 3:19-cv-1480
                                                §
CHANVEASNA SOM and DANY OUN                     §
SOM,                                            §
                                                §
         Defendants.                            §


         ORDER GRANTING JOINT MOTION TO DISMISS WITH PREJUDICE

         Before the Court is a Joint Motion to Dismiss with Prejudice. Having considered the

motion, the Court finds that the motion is meritorious and should be granted.

         IT IS THEREFORE ORDERED that the Joint Motion to Dismiss with Prejudice is

GRANTED.

         IT IS FURTHER ORDERED that all of Plaintiff’s claims filed against Defendants are

hereby DISMISSED WITH PREJUDICE.



Signed this _____ day of _____________________, 2020.



                             _____________________________________
                                UNITED STATES DISTRICT JUDGE
